                 Case 2:20-cv-01698-BJR Document 5 Filed 11/17/20 Page 1 of 2




 1                                                                            THE HONORABLE
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   AMTAX HOLDINGS 260, LLC, an Ohio
     limited liability company, AMTAX               No. __________
10   HOLDINGS 114, LLC, an Ohio limited
     liability company, and ALDEN TORCH             PLAINTIFF ALDEN TORCH FINANCIAL
11   FINANCIAL LLC, a Delaware limited              LLC’S CORPORATE DISCLOSURE
     liability company,                             STATEMENT
12
                             Plaintiff,
13
            v.
14
     WASHINGTON STATE HOUSING
15   FINANCE COMMISSION, a public body
     Corporate and politic of the State of
16   Washington, BILL RUMPF, an individual,
     LISA J. BROWN, an individual, DIANE
17   KLONTZ, an individual, DUANE
     DAVIDSON, an individual, JASON
18   RICHTER, an individual, RICH
     NAFZIGER, an individual, ALBERT
19   TRIPP, an individual, RANDY
     ROBINSON, an individual, ALISHIA
20   TOPPER, an individual, LOWEL
     KRUEGER, an individual, KEN A.
21   LARSEN, an individual, and WENDY L.
     LAWRENCE, an individual,,
22
                             Defendant.
23

24          Plaintiff Alden Torch Financial LLC (“Alden Torch”), by counsel, furnishes the
25
     following information in compliance with Rule 7.1 of the Federal Rules of Civil Procedure and
26
     Local Civil Rule 7.1:
      PLAINTIFFS’ CORPORATE                                                 Perkins Coie LLP
      DISCLOSURE STATEMENT –1                                         1201 Third Avenue, Suite 4900
                                                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
                   Case 2:20-cv-01698-BJR Document 5 Filed 11/17/20 Page 2 of 2




 1            Alden Torch is a limited liability company organized under Delaware law. Alden Torch
 2
     does not have a parent corporation and no publicly held corporation owns 10 percent or more of
 3
     its stock. Alden Torch’s sole members are Alan Fair and Bryan Townsend.
 4

 5

 6
     DATED: November 17, 2020                        By: /s/ Tiffany Lee
 7                                                   Tiffany Lee WSBA #51979
 8                                                   David J. Burman WSBA #10611
                                                     Perkins Coie LLP
 9                                                   1201 Third Avenue, Suite 4900
                                                     Seattle, WA 98101-3099
10                                                   Telephone: 206.359.8000
                                                     Facsimile: 206.359.9000
11                                                   Email: tiffanylee@perkinscoie.com
                                                              DBurman@perkinscoie.com
12

13
                                                     Eric S. Pettit (pro hac vice application
14                                                   forthcoming)
                                                     Michael D. Roth (pro hac vice application
15                                                   forthcoming)
                                                     Laura Lively Babashoff (pro hac vice
16                                                   application forthcoming)
                                                     King & Spalding LLP
17                                                   633 West Fifth Street, Suite 1600
                                                     Los Angeles, CA 90071
18                                                   Telephone: 213 443 4355
                                                     Facsimile: 213 443 4310
19                                                   Email: epettit@kslaw.com
                                                              mroth@kslaw.com
20                                                            llively@kslaw.com

21                                                   Attorneys for Plaintiffs

22

23

24

25

26

      PLAINTIFFS’ CORPORATE
                                                                                Perkins Coie LLP
      DISCLOSURE STATEMENT–2                                            1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
     149812816.1                                                            Phone: 206.359.8000
     WORKAMER\30398\825006\37746799.v1-11/17/20                              Fax: 206.359.9000
